Case 5:20-cv-00050-EKD Document 16 Filed 01/27/21 Page 1 of 11 Pageid#: 303




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION

 ROSEANNE AMARI,                                   )
                                                   )
         Plaintiff,                                )
                                                   )     Civil Action No. 5:20-cv-00050
 v.                                                )
                                                   )     By: Elizabeth K. Dillon
 PHILLIP S. GRIFFIN, II and                        )         United States District Judge
 PHILLIP S. GRIFFIN, II, P.C.,                     )
                                                   )
         Defendants.                               )

                                   MEMORANDUM OPINION

       Pending before the court is Phillip S. Griffin, II and Phillip S. Griffin, II, P.C.’s motion to

dismiss Roseanne Amari’s complaint. (Mot. to Dismiss, Dkt. No. 7.) The matter has been fully

briefed; the court finds that no hearing is required; and the matter is ripe for resolution. For the

reasons stated below, the court will grant in part and deny in part Griffin’s motion to dismiss.

                                         I. BACKGROUND

       On August 6, 1994 Roseanne Amari married Joseph Michael “Giuseppi” Amari.

(Compl. 7, Dkt. No. 1.) In 2014, Giuseppi sought to end the marriage. (Id. at 10.) On

November 21, 2014, Roseanne, represented by attorney Bradley G. Pollack, filed for divorce in

the Frederick County Circuit Court. (Mot. to Dismiss 1–2.) One of Roseanne’s primary

concerns in the divorce proceedings was the “fair and equitable distribution of the parties’

separate property and marital assets, including Anthony’s Pizza,” a pizza shop that the couple

owned and operated together with other business associates. (Compl. 10.)

       On January 27, 2016, Roseanne hired Phillip S. Griffin, II, an attorney practicing law

with the firm Phillip S. Griffin, II, P.C., to represent her in the divorce proceedings. (Id. at 6.)

On February 23, 2016, by court order, Griffin replaced Pollack as counsel for Roseanne. (Mot.

                                                   1
Case 5:20-cv-00050-EKD Document 16 Filed 01/27/21 Page 2 of 11 Pageid#: 304




to Dismiss 4; Def.’s Ex. 4, Dkt. No. 7-1.) The same day, the court issued an order continuing the

trial and declining to extend deadlines that had passed, including deadlines for discovery and

expert testimony. (Mot. to Dismiss 5; Def.’s Ex. 5, Dkt. No. 7-1.)

       On June 28, 2016, the Frederick County Circuit Court entered a final decree in the

divorce action. (Compl. 6.) Roseanne claims that Griffin did nothing “to defend her or to

prepare her case for trial” and that he “strong-armed [her] into taking a settlement that she

strongly opposed.” (Id. at 20.) Griffin claims that, despite the expiration of discovery deadlines,

he conferred with an accountant and invoked other discovery tools, including subpoenas and an

investigator, to prepare for trial. (Mot. to Dismiss 5.)

       On August 12, 2020, Roseanne filed suit against Griffin and his law firm, alleging that

Griffin committed legal malpractice and gross negligence in his representation of Roseanne. (Id.

at 21, 23.) Roseanne claims, among other things, that Griffin failed to perform necessary

discovery, engage necessary experts, and investigate Giuseppi’s assets during the divorce

proceedings. (Id. at 22.) Roseanne states that Griffin’s legal malpractice cost her “actual

damage and loss of her separate property, including her interest in Anthony’s Pizza [], in the

amount of $2,000,000.” (Id. at 23.)

       On October 26, 2020, Griffin and his firm filed a motion to dismiss for lack of

jurisdiction and failure to state a claim upon which relief may be granted. (Mot. to Dismiss.)

Griffin claims that this court lacks diversity jurisdiction because both plaintiff and defendants are

domiciled in Virginia and the amount in controversy is insufficient. (Id. at 17–19.) In addition,

Griffin argues that the legal malpractice claim is barred by collateral estoppel and the negligence

claim is barred by the statute of limitations. (Id. at 24–33.)




                                                  2
Case 5:20-cv-00050-EKD Document 16 Filed 01/27/21 Page 3 of 11 Pageid#: 305




                                         II. DISCUSSION

A. Subject Matter Jurisdiction

       “A federal district court has original diversity jurisdiction over civil actions when the

amount in controversy exceeds $75,000 and is between citizens of different states.” Turner v.

Digital Broad. Corp., 894 F. Supp. 2d 748, 751 (W.D. Va. 2012) (citing 28 U.S.C. § 1332(a)(1)).

“Section 1332 requires complete diversity among parties, meaning that the citizenship of every

plaintiff must be different from the citizenship of every defendant.” Id. (quoting Cent. W.Va.

Energy Co., Inc. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011) (citing

Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996))). “The requisite citizenship is determined as

of the date the complaint is filed, rather than some later date.” Id. (citing Athena Auto., Inc. v.

DiGregorio, 166 F.3d 288, 290 (4th Cir. 1999) (citing Freeport–McMoRan, Inc. v. K N Energy,

Inc., 498 U.S. 426, 428 (1991))).

       The court has subject matter jurisdiction over this case because the plaintiff and

defendants are diverse and the amount in controversy exceeds $75,000.

       1. Diversity of Citizenship

       For the purposes of diversity jurisdiction, an individual is a citizen of the state in which

he is domiciled. UDX, LLC v. Heavner, 533 B.R. 511, 515 (M.D.N.C. 2015). “Domicile

requires physical presence, coupled with an intent to make the State a home.” Id. (quoting

Johnson v. Advance Am., 549 F.3d 932, 937 n.2 (4th Cir. 2008). “Determining a party’s intent

requires an examination of the totality of the circumstances, including ‘current residence, voting

registration and voting practices, location of personal and real property; location of brokerage

and bank accounts; memberships in unions, fraternal organizations, churches, clubs, and other

associations; place of employment or business; driver’s license and automobile registration;



                                                  3
Case 5:20-cv-00050-EKD Document 16 Filed 01/27/21 Page 4 of 11 Pageid#: 306




payment of taxes.’” Id. at 515–16 (quoting Hanks v. Coan, No. 1:99CV00119, 1999 WL

1938851, at *3 (M.D.N.C. Aug. 17, 1999) (quoting Dyer v. Robinson, 853 F. Supp. 169, 172 (D.

Md. 1994))).

         “The burden of persuasion for establishing diversity jurisdiction [rests] on the party

asserting it. When challenged on allegations of jurisdictional facts, the parties must support their

allegations by competent proof.” Turner, 894 F. Supp. 2d at 751 (quoting Hertz Corp. v. Friend,

559 U.S. 77 (2010)). “In determining whether jurisdiction exists, the district court is to regard

the pleadings’ allegations as mere evidence on the issue, and may consider evidence outside the

pleadings without converting the proceeding to one for summary judgment.” Richmond,

Fredericksburg & Potomac R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991). 1

         Here, the parties dispute whether Roseanne is a citizen of Virginia or New Jersey, and

thus, whether there is diversity between her and defendants, who are citizens of Virginia.

(Compl. 4–6.) Griffin argues that Roseanne is a citizen of Virginia because his “investigation

confirms [she] has a residence in the state, a driving license, a valid voter registration, [and]

family in the state . . . .” (Mot. to Dismiss 14, 18.) Griffin provides documentation to show that

Roseanne: (1) jointly owns a residential property in Gore, Virginia, and is jointly listed on the

deed of trust for that property (Dkt. No. 7-1 at 159; 161–179); (2) was registered to vote in

Virginia in 2010; (Dkt. No. 7-1 at 160); (3) held a Virginia driver’s license as of September 1,

2018 (Dkt. No. 7-1 at 180); (4) is the joint grantee on a 2016 deed of gift for a parcel of land

located in Frederick County, Virginia (Dkt. No. 7-1 at 181); and (5) is the joint grantee on a 2002




         1
           Griffin argues that “Plaintiff ‘should prevail only if the material jurisdictional facts are not in dispute and
the moving party is entitled to prevail as a matter of law.’” (Reply 4, Dkt. No. 13 (citing Richmond, Fredericksburg
& Potomac RR Co., 945 F.2d at 768).) Griffin states that here, the facts are in dispute and therefore, he seeks a
hearing on the question of jurisdiction. However, there are enough undisputed jurisdictional facts to resolve this
question without a hearing.

                                                            4
Case 5:20-cv-00050-EKD Document 16 Filed 01/27/21 Page 5 of 11 Pageid#: 307




deed for another parcel of land in Frederick County, Virginia (Dkt. No. 7-1 at 183).

       Roseanne argues that she is a citizen of New Jersey. She provides evidence that her

current driver’s license was issued on May 8, 2019, by the state of New Jersey. (Dkt. 11-1 at 1.)

Roseanne’s driver’s license lists her address in New Jersey. (Id.) Roseanne also represents,

without documentary evidence, that she is currently registered to vote in New Jersey, that she

voted in New Jersey in the most recent election, that she resides in New Jersey, and that the

property in Gore, Virginia, jointly titled her name is her mother’s residence. (Dkt. No. 11 at 3

n.2.) Notably, Roseanne resided in New Jersey before she married Giuseppi, and the couple only

moved to Virginia after their marriage. (Compl. 7–8.)

       The court is persuaded that Roseanne is a citizen of New Jersey. Although certain facts

are in dispute, there are enough undisputed facts to determine that she is a citizen of New Jersey.

First, Roseanne’s recent decision to change her driver’s license from a Virginia license to a New

Jersey license demonstrates her intent to remain in New Jersey. Second, documents support

Roseanne’s assertion that the property in Gore, Virginia, is not her residence, but rather her

mother’s residence. The deed of trust for the property lists both Roseanne and her mother,

Carmela Innocenzi, as joint owners. Roseanne signed this deed of trust while physically present

in New Jersey, and her mother signed the deed while present in Virginia. (Dkt. No. 7-1 at 176).

The location of the parties when signing this document supports the notion that this is

Roseanne’s mother’s home and Roseanne spends time physically present in New Jersey. The

fact that Roseanne jointly owns other parcels of land in Virginia, which appear to have been

gifted to her, does not necessitate a finding that she is a citizen of Virginia. Although the parties

dispute whether Roseanne is registered to vote in Virginia or New Jersey, this fact is not

essential to determining her citizenship. Finally, Roseanne represents that she resides in New



                                                  5
Case 5:20-cv-00050-EKD Document 16 Filed 01/27/21 Page 6 of 11 Pageid#: 308




Jersey, and since she lived in New Jersey before her marriage, it is unsurprising that she decided

to return and remain in New Jersey after her divorce. For these reasons, the court finds that

Roseanne is a citizen of New Jersey and there is diversity of citizenship between the parties in

this case.

        2. Amount in Controversy

        In order to satisfy the requirements of diversity jurisdiction the amount in controversy

must exceed $75,000. 28 U.S.C. § 1332(a)(1). “In most cases, the ‘sum claimed by the plaintiff

controls’ the amount in controversy determination.” JTH Tax, Inc. v. Frashier, 624 F.3d 635,

638 (4th Cir. 2010) (quoting St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288

(1938)). “If the plaintiff claims a sum sufficient to satisfy the statutory requirement, a federal

court may dismiss only if ‘it is apparent, to a legal certainty, that the plaintiff cannot recover the

amount claimed.’” Id. (quoting Red Cab Co., 303 U.S. at 289).

        “Defendants, seeking dismissal of diversity actions for lack of a sufficient amount in

controversy, must therefore shoulder a heavy burden.” Id. “They must show ‘the legal

impossibility of recovery’ to be ‘so certain as virtually to negative the plaintiff’s good faith in

asserting the claim.’” Id. (quoting Wiggins v. N. Am. Equitable Life Assurance Co., 644 F.2d

1014, 1017 (4th Cir. 1981)). “A mere dispute over the mathematical accuracy of a plaintiff’s

damages calculation does not constitute such a showing.” Id. (citing McDonald v. Patton, 240

F.2d 424, 425 (4th Cir. 1957) (noting that plaintiffs may secure federal jurisdiction even when “it

is apparent on the face of the claim” that the claim to the requisite amount is subject to a “valid

defense”).

        Here, Roseanne seeks compensatory damages in the amount of $2,000,000 and punitive

damages in the amount of $350,000. (Compl. 25.) This exceeds the statutory amount in



                                                   6
Case 5:20-cv-00050-EKD Document 16 Filed 01/27/21 Page 7 of 11 Pageid#: 309




controversy requirement. Defendants claim that Roseanne is barred from collecting any

damages because she signed a contract prohibiting the collection of damages. (Mot. to Dismiss

21.) However, defendants do not cite any portion of the attorney-client contract for legal

services that prohibits Roseanne from suing to recover damages for legal malpractice.

Defendants further argue that Roseanne had no interest in Anthony’s Pizza, and therefore the

amount she could recover must be below $2,000,000. This type of dispute about the accuracy of

plaintiff’s damages calculation does not show by a legal certainty that it is impossible plaintiff

could recover the requested amount. For these reasons, the plaintiff has sufficiently pled an

amount in controversy over $75,000 and the court has diversity jurisdiction over this matter.

B. Count I – Legal Malpractice

       Griffin argues that Count I, Roseanne’s claim for legal malpractice, is barred by collateral

estoppel. (Dkt. No. 7 at 24–25.) Griffin claims that because Roseanne signed the divorce decree

and the property settlement agreement during the divorce proceedings, issue preclusion bars her

from bringing a legal malpractice claim. (Id. at 26.)

       “Under res judicata principles, a prior judgment between the same parties can preclude

subsequent litigation on those matters actually and necessarily resolved in the first adjudication.”

Orca Yachts, L.L.C. v. Mollicam, Inc., 287 F.3d 316, 318 (4th Cir. 2002) (citing In re Varat

Enters., Inc., 81 F.3d 1310, 1315 (4th Cir. 1996)). “The doctrine of res judicata encompasses

two concepts: 1) claim preclusion and 2) issue preclusion, or collateral estoppel.” Id. (citing

Varat, 81 F.3d at 1315 (citing Allen v. McCurry, 449 U.S. 90, 94 (1980))). “[I]ssue preclusion

. . . applies when the later litigation arises from a different cause of action between the same

parties.” Id. (citing Varat, 81 F.3d at 1315). “Issue preclusion operates to bar subsequent

litigation of those legal and factual issues common to both actions that were ‘actually and



                                                  7
Case 5:20-cv-00050-EKD Document 16 Filed 01/27/21 Page 8 of 11 Pageid#: 310




necessarily determined by a court of competent jurisdiction in the first litigation.’” Id. (citing

Varat, 81 F.3d at 1315 (quoting Montana v. United States, 440 U.S. 147, 153 (1979))). “Issues

are not ‘actually litigated’ for collateral estoppel purposes if they merely could have been

litigated and determined in the prior action, but actually were not. In re Schriver, 218 B.R. 797,

806 (E.D. Va. 1998) (citing Restatement (Second) of Judgments § 27 cmt. e (1980)).

       “Under Virginia law, a party invoking the doctrine of collateral estoppel bears the burden

of establishing the following five elements: (1) that the parties to the two proceedings are ‘the

same or in privity’; (2) that the prior proceeding ‘resulted in a valid and final judgment against

the party against whom preclusion is sought or his privy’; (3) that the factual issue to be

precluded was ‘actually litigated in the prior proceeding’; (4) that the factual issue to be

precluded was ‘essential to the judgment in the prior proceeding’; and (5) that there was

‘mutuality, that is, a party is generally prevented from invoking the preclusive force of a

judgment unless that party would have been bound had the prior litigation of the issue reached

the opposite result.’” Lewis v. Long, 521 B.R. 745, 748–49 (W.D. Va. 2014) (citing In re

Duncan, 448 F.3d 725, 728 (4th Cir. 2006) (quoting TransDulles Center, Inc. v. Sharma, 252 Va.

20 (1996))).

       Here, the issue of whether Griffin committed legal malpractice was not actually litigated

in the divorce proceeding. Even if, as Griffin argues, the divorce decree Roseanne signed

“waiv[ed] experts, discovery and other methods of scrutiny to reach an agreement . . . [and]

forfeited any claim of fraud or deceit that she may have arguably had against her former

husband,” it does not follow that the decree also waived any claim of legal malpractice. (Dkt.

No. 13 at 9.) Because neither the claim of legal malpractice nor gross negligence was litigated in

the divorce proceedings, neither Count I nor Count II is barred by collateral estoppel.



                                                  8
Case 5:20-cv-00050-EKD Document 16 Filed 01/27/21 Page 9 of 11 Pageid#: 311




C. Count II - Gross Negligence

       Griffin argues that Count II, Roseanne’s claim of gross negligence, should be dismissed

because the 2-year statute of limitations on that claim has expired. (Dkt. No. 7 at 32.) Roseanne

argues that a 5-year statute of limitations applies to her claim for gross negligence; therefore, the

statute of limitations has not expired. Irrespective of the statute of limitations, the court will

dismiss Count II because it is duplicative of Count I.

       Where a claim alleges the breach of a duty of care stemming from a professional services

contract, the claim may be properly characterized as one for malpractice rather than negligence.

In Rahbar v. Law Office of Arquilla & Poe, PLC, plaintiff sued her divorce attorney and his law

firm alleging legal malpractice, negligence, and other claims. No. 118CV1475LMBMSN, 2019

WL 1575191, at *7 (E.D. Va. Apr. 11, 2019). The court held that plaintiff’s tort claims,

including the negligence claim, were precluded under Virginia law because the relationship

between the plaintiff and defendant was contractual in nature. Id. at *8. Plaintiff had “hired the

[defendants] to perform legal services related to her divorce proceedings, and a written retainer

agreement governed that representation.” Id. “By virtue of that relationship, defendants, as legal

professionals, owed plaintiff certain duties of care.” Id. (citing O’Connell v. Bean, 556 S.E.2d

741, 743 (Va. 2002) (“Implicit in a professional’s contract of employment is the professional’s

duty to exercise the care of those ordinarily skilled in the business and to exercise a reasonable

degree of care, skill, and dispatch in carrying out the business for which he is employed.”)).

“Although breaches of those duties of care are formally torts, the duties themselves ‘arise under

contract law,’ and any malpractice claims stemming from them are funneled into breach-of-

contract actions.” Id. (quoting Hewlette v. Hovis, 318 F. Supp. 2d 332, 335-36 (E.D. Va. 2004);

citing Augusta Mut. Ins. Co. v. Mason, 645 S.E.2d 290, 293–94 (Va. 2007)). “‘[A] single act or

occurrence can, in certain circumstances, support causes of action both for breach of contract and
                                                   9
Case 5:20-cv-00050-EKD Document 16 Filed 01/27/21 Page 10 of 11 Pageid#: 312




for breach of a duty arising in tort’—but only where the ‘duty tortuously or negligently breached

[is] a common law duty, not one existing between the parties solely by virtue of the contract.’”

Id. (quoting Augusta Mut., 645 S.E.2d at 293–94 (quoting Foreign Mission Bd. of the S. Baptist

Convention v. Wade, 409 S.E.2d 144, 148 (Va. 1991))). The Rahbar court concluded that any

separately pleaded tort claims were duplicative of plaintiff’s legal malpractice claim and those

claims were dismissed. Id.

       Here, Roseanne’s gross negligence claim is rooted in contract and is duplicative of her

legal malpractice claim. The relationship between Roseanne and Griffin was contractual.

Roseanne hired Griffin to represent her in her divorce proceedings and this relationship was

governed by a written contract for legal services. (Dkt. No. 7-1 at 9–11.) Implicit in this

contract, Griffin owed Roseanne a duty to exercise the care of an ordinarily skilled attorney in

representing her in divorce proceedings. Roseanne does not argue that Griffin breached some

common law duty, but rather that he breached his duty of care stemming from their contract for

legal services. (Compl. 23.) Since the only duties of care implicated by this gross negligence

claim arise out of Griffin’s professional obligations to Roseanne, any alleged violations of those

duties must be analyzed through the lens of a malpractice action. Accordingly, Roseanne’s

separately pleaded gross negligence claim is duplicative of her legal malpractice claim and must

be dismissed.

                                       III. CONCLUSION

       For the aforementioned reasons, the court will enter an order granting in part and denying

in part defendants’ motion to dismiss (Dkt. No. 7). The court will grant the motion to dismiss




                                                10
Case 5:20-cv-00050-EKD Document 16 Filed 01/27/21 Page 11 of 11 Pageid#: 313




regarding Count II, and deny the motion to dismiss regarding Count I.

       Entered: January 27, 2021.




                                            /s/ Elizabeth K. Dillon
                                            Elizabeth K. Dillon
                                            United States District Judge




                                              11
